department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 conex-121292-05 office_of_chief_counsel number info release date uil the honorable j randy forbes member u s house of representatives 425-h south main street emporia va dear congressman forbes thank you for your letter dated date concerning the payments made to tobacco quota holders and producers under the fair and equitable tobacco reform act of fetra you asked how we will treat the payments for federal tax purposes we expect to publish guidance on the taxation of fetra payments in the near future i appreciate your comments if you have further questions please call me or ------------ - --------------identification number ------------- at sincerely michael j montemurro acting branch chief office of associate chief_counsel income_tax and accounting
